DETAILED ACTION
Claims 1-14 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1 and 8 are independent claims. Claims 2-7, 9-14 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 05-13-2021.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 06-18-2021 as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-13-2021 is in compliance with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,691248 (hereinafter Nishijima) in view of U.S. Publication No. 20210048867 (hereinafter Messick).

As per claims 1, 8, Nishijima discloses a power control apparatus comprising: 
a memory; and a first processor coupled to the memory, the first processor being configured to: (various controllers and processor unit ; Fig. 4) 
control a plurality of power supply devices (power supply units; Fig. 4) that receive power from one or more power source systems (A.C. power sources 42, 43; Fig. 4)  to a number of power source systems in the plurality of power supply devices and information related to a number of uninterruptable power supplies connected to the plurality of power supply devices; and (Col 3 lines 43-61 states that the invention is directed to “an apparatus for controlling supply of power to an electronic device coupled thereto via one or a plurality of uninterrupted power supply units each receiving power from a corresponding external power source”. In this embodiment, the control process is due to “power failure” because  no power is received from the corresponding power source. According to further part of the invention, “it is possible to efficiently cope with a power failure by effectively utilizing the uninterrupted power supply units in an information processing system such as a computer system which includes at least one power supply system.”
control, in a case where the number of the power source systems is two or more (power supply units; Fig. 4) and an uninterruptable power supply is connected to a power supply device in each of the power source systems, (see Fig. 4) based on a number of power supply devices normally operating in a first power source system and a number of uninterruptable power supplies in a second power source system different from the first power source system. (Fig. 4 illustrates a number of power supply units and UPSs that operate based on two distinct external power sources 42, 43. Col 3 lines 43-61 discloses a power supply alternative by “utilizing the uninterrupted power supply units in an information processing system such as a computer system which includes at least one power supply system” because the normal operating power is affected by a “power failure”) 
Nishijima does not distinctly disclose the following:
control an operating frequency of a second processor connected to a plurality of power supply devices corresponding to a power value based on information a number of power source systems; and 
the operating frequency of the second processor to an operating frequency corresponding to a power value based on a number of power supply devices.
However, Messick discloses the following:
a memory; and a first processor (memory 111 and processor within management module; Fig. 2) coupled to the memory, the first processor being configured to:
control an operating frequency of a second processor connected to a plurality of power supply devices corresponding to a power value based on information a number of power source systems; and (abstract and Fig. 2 discloses a system that includes a plurality of power supply units and a management device that determines the “number of power supplies” needed to support of a certain “power budget”. To comply with the set power budget, the system is further configured in “throttling of the components of the system”. According to at least ¶s [0002], Messick refers to these components as hardware that may be configured to “process”. Therefore, as recognized by one having ordinary skill in the art, one such hardware are explicitly disclosed as the “CPU”. ¶s [0016] and [0018] )
the operating frequency of the second processor to an operating frequency corresponding to a power value based on a number of power supply devices. (abstract and Fig. 2 discloses a system that includes a plurality of power supply units and a management device that determines the “number of power supplies” needed to support of a certain “power budget”. To comply with the set power budget, the system is further configured in “throttling of the components of the system”. According to at least ¶s [0002], Messick refers to these components as hardware that may be configured to “process”. Therefore, as recognized by one having ordinary skill in the art, one such hardware are explicitly disclosed as the “CPU”. ¶s [0016] and [0018] In another example, the system may detect “a power supply unit failure, FTR features may throttle power consumption by the information handling system to prevent peak power excursions until the peak power control system is updated with new values reflecting the failed power supply unit.” ¶ [0004] )

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Nishijima and Messick because both references are in the same field of endeavor. Messick’s teaching of throttling system components based on power budget would enhance Nishijima's system because it would allow the system to operate within the confines of power budget available corresponding to available healthy PSUs, thus enhancing power optimization and preventing system wide power failures. 
As per claims 2, 9, Nishijima as modified discloses the first processor being further configured to: control, in a case where the number of the power source systems is two or more, an uninterruptable power supply is connected to a power supply device in each of the power source systems, and each of the power source system is operating normally, the operating frequency of the second processor to an operating frequency corresponding to a total value of a power value based on a number of the power supply devices normally operating in the first power source system and a power value based on a number of uninterruptable power supplies in the second power source system. (Nishijima : Fig. 4 illustrates a number of power supply units and UPSs that operate based on two distinct external power sources 42, 43. Col 3 lines 43-61 discloses a power supply alternative by “utilizing the uninterrupted power supply units in an information processing system such as a computer system which includes at least one power supply system” because the normal operating power is affected by a “power failure”)  & (Nishijima:  Each of the uninterrupted power supply units outputs power failure information when no power is received from the corresponding power source. The apparatus includes a first controller which controls input of power from the one or plurality of uninterrupted power supply units to the electronic device, and a second controller which controls the first controller in response to the power failure information received from at least one of the uninterrupted power supply units. [abstract] ) &  (Messick: abstract and Fig. 2 discloses a system that includes a plurality of power supply units and a management device that determines the “number of power supplies” needed to support of a certain “power budget”. To comply with the set power budget, the system is further configured in “throttling of the components of the system”. According to at least ¶s [0002], Messick refers to these components as hardware that may be configured to “process”. Therefore, as recognized by one having ordinary skill in the art, one such hardware is explicitly disclosed as a “CPU”. ¶s [0016] and [0018] )

As per claims 3, 10, Nishijima as modified discloses the first processor being further configured to: control, in a case where the number of the power source systems is two or more, an uninterruptable power supply is connected to a power supplying device of each of the power source systems, and a power failure occurs in the one or more power source systems, the operating frequency of the second processor to an operating frequency corresponding to a power value based on a number of power supply devices normally operating in a power source system being normal among the power source systems. (Nishijima : Fig. 4 illustrates a number of power supply units and UPSs that operate based on two distinct external power sources 42, 43. Col 3 lines 43-61 discloses a power supply alternative by “utilizing the uninterrupted power supply units in an information processing system such as a computer system which includes at least one power supply system” because the normal operating power is affected by a “power failure”)  & (Messick: abstract and Fig. 2 discloses a system that includes a plurality of power supply units and a management device that determines the “number of power supplies” needed to support of a certain “power budget”. To comply with the set power budget, the system is further configured in “throttling of the components of the system”. According to at least ¶s [0002], Messick refers to these components as hardware that may be configured to “process”. Therefore, as recognized by one having ordinary skill in the art, one such hardware is explicitly disclosed as a “CPU”. ¶s [0016] and [0018] )
As per claims 4, 11, Nishijima as modified discloses the first processor being further configured to: control, in a case where the number of the power source systems is one, the operating frequency of the second processor to an operating frequency corresponding to a power value based on the number obtained by subtracting one from a number of power supply devices normally operating in the power source system. (Messick: abstract and Fig. 2 discloses a system that includes a plurality of power supply units and a management device that determines the “number of power supplies” needed to support of a certain “power budget”. To comply with the set power budget, the system is further configured in “throttling of the components of the system”. According to at least ¶s [0002], Messick refers to these components as hardware that may be configured to “process”. Therefore, as recognized by one having ordinary skill in the art, one such hardware are explicitly disclosed as the “CPU”. ¶s [0016] and [0018] In another example, the system may detect “a power supply unit failure, FTR features may throttle power consumption by the information handling system to prevent peak power excursions until the peak power control system is updated with new values reflecting the failed power supply unit.” ¶ [0004] )
As per claims 5, 12, Nishijima as modified discloses the first processor being further configured to: control, in a case where the number of the power source system being one is caused from a power failure in one or more power source systems among the two or more power source systems, the operating frequency of the second processor to an operating frequency corresponding to a power value based on a number of power supply devices normally operating in a normal power source system within a predetermined time period from an occurrence of the power failure. (Messick: abstract and Fig. 2 discloses a system that includes a plurality of power supply units and a management device that determines the “number of power supplies” needed to support of a certain “power budget”. To comply with the set power budget, the system is further configured in “throttling of the components of the system”. According to at least ¶s [0002], Messick refers to these components as hardware that may be configured to “process”. Therefore, as recognized by one having ordinary skill in the art, one such hardware are explicitly disclosed as the “CPU”. ¶s [0016] and [0018] In another example, the system may detect “a power supply unit failure, FTR features may throttle power consumption by the information handling system to prevent peak power excursions until the peak power control system is updated with new values reflecting the failed power supply unit.” ¶ [0004] )
As per claims 6, 13, Nishijima as modified discloses  the first processor being further configured to: control, in a case where a number of the power source systems is two or more and no uninterruptable power supply is not connected to the respective power supply devices of the power source systems, the operating frequency of the second processor to an operating frequency corresponding to a power value based on a number of power supply devices normally operating in the first power source system. (Messick: abstract and Fig. 2 discloses a system that includes a plurality of power supply units and a management device that determines the “number of power supplies” needed to support of a certain “power budget”. To comply with the set power budget, the system is further configured in “throttling of the components of the system”. According to at least ¶s [0002], Messick refers to these components as hardware that may be configured to “process”. Therefore, as recognized by one having ordinary skill in the art, one such hardware are explicitly disclosed as the “CPU”. ¶s [0016] and [0018] In another example, the system may detect “a power supply unit failure, FTR features may throttle power consumption by the information handling system to prevent peak power excursions until the peak power control system is updated with new values reflecting the failed power supply unit.” ¶ [0004] ) (Nishijima:  Each of the uninterrupted power supply units outputs power failure information when no power is received from the corresponding power source. The apparatus includes a first controller which controls input of power from the one or plurality of uninterrupted power supply units to the electronic device, and a second controller which controls the first controller in response to the power failure information received from at least one of the uninterrupted power supply units. [abstract] ) 

As per claims 7, 14, Nishijima as modified discloses the first processor being further configured to: store power value setting information in which a number of the power source systems, a number of the uninterruptable power supplies, and an operating frequency that is to be set in the second processor are associated with one another; and control the operating frequency of the second processor to an operating frequency associated with the number of the power source systems and the number of the uninterruptable power supplies by referring to the power value setting information. (Messick: abstract and Fig. 2 discloses a system that includes a plurality of power supply units and a management device that determines the “number of power supplies” needed to support of a certain “power budget”. Furthermore, the table illustrated in ¶ [0047] discloses the number of power supplies available for each system and the throttle threshold setting ) 


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2020/0042063 by Messick et al. which discloses the invention directed to a processes that may query each component of multiple components of a system for multiple power utilization attributes associated with the component; may determine a power budget based at least on each multiple power utilization attributes of each component of the multiple components; may determine an integer number of power supply units based at least on the power budget; may determine a fail safe power level based at least on power provided by the integer number of power supply units; may determine, based at least on the fail safe power level, multiple component fail safe power levels respectively associated with the multiple components of the system; and may provide, to each component of the multiple components, configuration information associated with a respective component fail safe power level, of the multiple component fail safe power levels, respectively associated with the component.


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov